Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. ______________


  MINELY DIAZ, on behalf of herself and all              CLASS ACTION
  others similarly situated,
                                                         (JURY TRIAL DEMANDED)
          Plaintiff,


  v.


  SPIRIT AIRLINES           INC.,    a   Delaware
  Corporation,

          Defendant.




                       CLASS ACTION COMPLAINT AND JURY DEMAND

                                          INTRODUCTION

         1.      Plaintiff Minely Diaz (“Plaintiff”), by and through her counsel, files this Class

  Action Complaint against Spirit Airlines, Inc. (“Defendant” or “Spirit”) on behalf of herself and

  on behalf of a class of similarly situated individuals, and alleges, upon personal knowledge as to

  her own actions, and upon investigation of counsel as to all other matters, as follows:


                                    NATURE OF THE ACTION

         2.      In the midst of the greatest public health and economic crisis in living memory,

  Defendant, one of the nation’s largest air carriers, has sought to shift its losses onto its innocent

  passengers, furthering the financial hardship endured by people across the country.

         3.      Each of Defendant’s airfare tickets encompasses a contractual agreement between

  it and its passengers. That agreement gives passengers the right to a refund if their flight is

  cancelled.



                                                   1
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 2 of 13



          4.      With mounting cancellations due to the COVID-19 pandemic, Defendant has

  sought to refrain from paying out the refunds for cancelled flights to which its passengers are

  entitled.

          5.      Plaintiff brings this action on behalf of themselves and a class of similarly situated

  individuals (collectively, “Plaintiffs”) who were deprived of refunds for cancelled flights.

          6.      Defendant has quietly sought to force its passengers to endure the financial losses

  that its own contract created for it in the entirely foreseeable scenario that world occurrences would

  disrupt the domestic travel industry.

          7.      Defendant’s uniform conduct is equally applicable to the class. Plaintiff brings this

  class action against Defendant for breach of contract and seeks an order requiring Defendant to,

  among other things: (1) refrain from issuing coupons in lieu of refunds to any Class member who

  has not requested coupons; and (2) pay damages and/or restitution to Plaintiff and Class members.


                                   JURISDICTION AND VENUE

          8.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2). The

  amount in controversy, exclusive of interest and costs, exceeds the sum or value of $5,000,000 and

  is a class action in which there are numerous class members who are citizens of states different

  from Defendant.

          9.      This Court has personal jurisdiction over Defendant because it conducts significant,

  substantial, and not-isolated business activities in Florida, is headquartered in Florida, and a

  substantial portion of the acts complained of took place in Florida.

          10.     Venue is proper in this district because Defendant conducts business and has its

  principal place of business in this District and many of the events that gave rise to Plaintiffs’ claims

  occurred in this District.




                                                     2
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 3 of 13



                                               PARTIES

            11.   Plaintiff Minely Diaz (f/k/a Minely Martinez) is an individual and a citizen of New

  Jersey.

            12.   Defendant Spirit Airlines Inc. is a corporation organized under the laws of

  Delaware with its principal place of business located in Miramar, Florida.

                                    FACTUAL ALLEGATIONS

            13.   Spirit is a major north American airline company that carried approximately 34

  million passengers in 2019.

            14.   Spirit is based in Miramar, Florida, and its flight network includes regular routes to

  48 destinations throughout the continental United States, as well as in the Caribbean, Mexico, and

  South America.

            15.   Defendant offers and sells flight tickets directly to customers, who make monetary

  payments to Defendant in exchange for a selected flight itinerary that conforms to customer’s

  specifically selected travel schedule.

            16.   Defendant collects passenger identification information as part of each ticket sale,

  including name, address, and telephone information, and each ticket purchased guarantees

  customers a seat on a specific, scheduled flight departing at a specific time from a specific airport.

            17.   As part of each ticket purchase, Defendant makes a promise and warranty to

  customers that in the event of a flight cancellation or substantially interrupted flight, customers are

  entitled to a full cash refund.

            18.   Passengers’ purchase and use of Defendant’s services is governed by Defendant’s

  Contract of Carriage.




                                                    3
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 4 of 13



         19.     Defendant’s Contract of Carriage has been updated a number of times in recent

  years, including December 7, 2018, February 24, 2020, and May 4, 2020.

         20.     The salient terms of Defendant’s Contract of Carriage for purposes of Plaintiff and

  the Class are the same throughout each version.

         21.     Section 10.2 of Defendant’s Contract of Carriage covers refunds for flights that do

  not operate.

         22.     That section provides that

         [i]n the event that Spirit is unable to provide a previously confirmed seat and is
         unable to reroute the guest via Spirit, Spirit will refund as indicated below … If no
         portion of the reservation has been used, the refund will be equal to the fare paid
         by the guest … If a portion of the reservation has been used, the refund will be
         equal to the amount of the unused portion … Guests involved in a Spirit Airlines
         cancellation or delay in excess of two (2) hours will have three (3) options available
         to them: 1) re-accommodation, 2) a credit for future travel, or 3) a refund …
         Refunds will only be issued to the form of payment used to complete the original
         purchase.

         23.     The Contract of Carriage further dictates that “[a]ll refunds will be subject to

  government laws, rules, regulations, or orders of the country in which the ticket was originally

  purchased and the country in which the refund is being made.”

         24.     Defendant’s contract of carriage does not promise, permit, or require the issuance

  of any vouchers or coupons lieu of monetary refunds in the event of cancellation unless that option

  is selected by the passenger.

         25.     Under U.S. law, 49 U.S.C. § 41712 prohibits unfair or deceptive practices in the air

  carrier industry and “since at least the time of an Industry Letter of July 15, 1996 … the [DOT’s]

  Aviation Enforcement Office has advised carriers that refusing to refund a non-refundable fare

  when a flight is cancelled and the passenger wishes to cancel is a violation” of that section.

  Enhancing Airline Passenger Protections, 76 Fed. Reg. 23110-01, 23129.




                                                    4
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 5 of 13



          26.     As part of each ticket purchase, Defendant made a promise and warranty to

  customers that in the event of a flight cancellation or substantially interrupted flight, customers are

  entitled to a full monetary refund.

                           Defendant’s Response to the Covid-19 Pandemic

          27.     On January 30, 2020, the World Health Organization declared the Covid-19 virus

  a public health emergency of international concern.

          28.     As of late-February, Covid-19 confirmed cases in the United States were detected

  and exponentially increasing, including cases that were not caused by recent international travel

  but through community spread.

          29.     On March 11, 2020, the WHO officially declared Covid-19 a global pandemic.

          30.     Throughout March, daily cases of Covid-19 were increasing dramatically as well,

  in addition to many of the countries where Defendant offers air travel services.

          31.     As part of each ticket purchase, Defendant made a promise and warranty to

  customers that in the event of a flight cancellation or substantially interrupted flight, customers are

  entitled to a full cash refund.

          32.     Across the United States, state and local governments began issuing shelter-in-

  place orders that specifically prohibited non-essential travel, specifically including air travel

  because of the extraordinary risk that air travel presented to the ability to strictly adhere to social

  distancing standards and avoid inter-community and inter-state travel—both of which threatened

  to dramatically increase the spread of the virus.

          33.     The U.S. Federal Government issued social distancing guidelines that further

  warned of the substantial risks of human-to-human and community spread of the virus, and air

  travel was clearly discouraged.




                                                      5
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 6 of 13



         34.       It was entirely known and foreseeable to Defendant that many of its previously

  scheduled flights need to be cancelled in order to protect the public from a catastrophic infection

  spread and loss of life and respond to the dramatically decreased demand for air travel.

         35.       Yet, Defendant quietly ceased honoring contractual agreements with customers,

  including Plaintiffs and the putative class, by discontinuing full monetary refunds for cancelled

  and substantially rescheduled flights and instead providing expiring credits.

         36.       The practice of offering expiring credits is particularly wrongful and inadequate

  during the Covid-19 epidemic because it remains entirely unclear when normal air travel will once

  again be safe.

         37.       The future flight credits provide Defendant additional opportunities to charge

  service, processing, baggage, and other fees that will ensure Defendant additional future profits—

  while retaining Plaintiffs’ cash in the interim—substantially diminishing any value for Plaintiffs

  and the putative class.

         38.       Recognizing the abuse, and potential for abuse, by Defendant and other airline

  companies, the United States Department of Transportation (“DOT”) was forced to step in to

  remind Defendant that they remain under an obligation to provide passengers with their rights to

  a refund for a cancelled flight resulting from the Covid-19 pandemic.

         39.       On April 3, 2020, the DOT issued a notice to remind carriers “that passengers

  should be refunded promptly when their scheduled flights are cancelled or significantly delayed.”

  It notes that “[a]lthough the COVID-19 public health emergency has had an unprecedented impact




                                                   6
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 7 of 13



  on air travel, the airlines’ obligation to refund passengers for cancelled or significantly delayed

  flights remains unchanged.” 1

         40.     The notice continues that:

         [t]he Department is receiving an increasing number of complaints and inquiries
         from ticketed passengers, including many with non-refundable tickets, who
         describe having been denied refunds for flights that were cancelled or significantly
         delayed. In many of these cases, the passengers stated that the carrier informed
         them that they would receive vouchers or credits for future travel. But many
         airlines are dramatically reducing their travel schedules in the wake of the COVID-
         19 public health emergency. As a result, passengers are left with cancelled or
         significantly delayed flights and vouchers and credits for future travel that are not
         readily usable.
         Carriers have a longstanding obligation to provide a prompt refund to a ticketed
         passenger when the carrier cancels the passenger’s flight or makes a significant
         change in the flight schedule and the passenger chooses not to accept the
         alternative offered by the carrier.1 The longstanding obligation of carriers to
         provide refunds for flights that carriers cancel or significantly delay does not cease
         when the flight disruptions are outside of the carrier’s control (e.g., a result of
         government restrictions).2 The focus is not on whether the flight disruptions are
         within or outside the carrier’s control, but rather on the fact that the cancellation
         is through no fault of the passenger. Accordingly, the Department continues to
         view any contract of carriage provision or airline policy that purports to deny
         refunds to passengers when the carrier cancels a flight, makes a significant
         schedule change, or significantly delays a flight to be a violation of the carriers’
         obligation that could subject the carrier to an enforcement action.
         …
         Specifically, the Aviation Enforcement Office will refrain from pursuing an
         enforcement action against a carrier that provided passengers vouchers for future
         travel in lieu of refunds for cancelled or significantly delayed flights during the
         COVID-19 public health emergency so long as: (1) the carrier contacts, in a timely
         manner, the passengers provided vouchers for flights that the carrier cancelled or
         significantly delayed to notify those passengers that they have the option of a
         refund; (2) the carrier updates its refund policies and contract of carriage
         provisions to make clear that it provides refunds to passengers if the carrier cancels
         a flight or makes a significant schedule change; and (3) the carrier reviews with
         its personnel, including reservationists, ticket counter agents, refund personnel,
         and other customer service professionals, the circumstances under which refunds
         should be made.


  1
   https://www.transportation.gov/sites/dot.gov/files/2020-
  04/Enforcement%20Notice%20Final%20April%203%202020_0.pdf (last accessed April 15,
  2020).



                                                   7
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 8 of 13



          41.     In addition to violation of its own contract of carriage, Defendant has failed to

  conform to the April 3, 2020 DOT Notice and 49 U.S.C. § 41712 and provide full refunds to its

  passengers.

          42.     Defendant has deprived Plaintiffs and the Class of the refunds to which they are

  entitled by 1) failing to provide refunds to their credit or debit cards; 2) issuing coupons or

  vouchers in place of refunds; 3) rendering it functionally impossible to specifically request refunds

  over vouchers/coupons by inaccessibility of customer service, with wait times of more than two

  hours frequently reported; and/or 4) obscuring passengers’ right to a monetary refund.


                                Plaintiffs’ Use of Defendant’s Services

          43.     Plaintiff Diaz purchased a round trip ticket from Philadelphia, Pennsylvania to Las

  Vegas Nevada, scheduled to depart on May 14, 2020 (flight 395) and return on May 18, 2020

  (flight 396).

          44.     Plaintiff paid $365.58 for her ticket, including baggage fees.

          45.     On or about March 15, 2020, the State of Nevada issued an emergency directive

  which resulted in the closure of all hotels and casinos.

          46.     Defendant cancelled Plaintiff’s flights but failed to even notify her of the

  cancellation. The itinerary simply disappeared from Plaintiff’s online bookings.

          47.     Plaintiff seeks a refund, but Defendant is offering Plaintiff only a credit for travel

  within one year of booking.

          48.     Plaintiff does not want a worthless expiring credit. She wants the refund to which

  she is legally entitled.




                                                    8
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 9 of 13



                                      CLASS ALLEGATIONS

         49.     Plaintiff brings this class action under Rule 23 and seek certification of the claims

  and issues in this action pursuant to the applicable provisions of Rule 23. The proposed class is

  defined as:

         All persons residing in the United States or its territories who purchased tickets for
         travel on a Spirit Airlines flight scheduled to operate from March 1, 2020
         through the date of a class certification order, whose flight(s) were canceled by
         Frontier Airlines, and who were not provided a refund. Excluded from the Class are
         (a) any person who has specifically requested a coupon or voucher in lieu of a
         refund; (b) any person who requested and received alternative air transportation in
         lieu of a refund; (c) all persons who are employees, directors, officers, and agents of
         either Defendant; (d) governmental entities; and (e) the Court, the Court’s immediate
         family, and Court staff.

         50.     Plaintiff reserves the right to amend or modify the Class definitions with greater

  specificity or division into subclasses after having had an opportunity to conduct discovery.

         51.     Numerosity. Fed. R. Civ. P. 23(a)(1). Defendant carries approximately 34 million

  passengers per year on many thousands of flights. A significant percentage of those flights during

  the class period have been cancelled. At a minimum, there are tens of thousands of Class Members

  but very likely many more. The exact size of the proposed class and the identity of all class

  members can be readily ascertained from Defendant’s records.

         52.     Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and

  fact common to the class, which questions predominate over any questions affecting only

  individual class members. Common issues include:


          A.      Whether Defendant formed contracts with its passengers in selling them tickets for
          air travel;
          B.      Whether Defendant’s conduct breaches the terms of its contracts with its
          passengers, including its Contract of Carriage;
          C.      Whether Defendant is required to provide a refund, rather than an expiring voucher,
          to passengers for cancelled flights.
          D.      The nature of the relief, including equitable relief, to which Plaintiffs and the class
          are entitled.



                                                    9
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 10 of 13




          53.        Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the claims of

  the Class they seek to represent. Plaintiff and all Class members were exposed to substantially

  similar contracts, breaches, and sustained injuries arising out of and caused by Defendant’s

  unlawful conduct.

          54.        Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

  adequately represent and protect the interests of the members of the Class. Further, Plaintiff’s

  counsel is competent and experienced in litigating class actions.

          55.        Superiority. Fed. R. Civ. P. 23(b)(3). A class action is superior to any other

  available means for the fair and efficient adjudication of this controversy. The claims of Plaintiff

  and individual class members are small compared to the burden and expense that would be required

  to separately litigate their claims against Defendant, and it would be impracticable for class

  members to seek redress individually. Litigating claims individually would also be wasteful to the

  resources of the parties and the judicial system and create the possibility of inconsistent or

  contradictory judgments. Class treatment provides manageable judicial treatment which will bring

  an orderly and efficient conclusion to all claims arising from Defendant’s misconduct. Class

  certification is therefore appropriate under Rule 23(b)(3).

          56.        Class certification is also appropriate under Rule 23(b)(1), as the prosecution of

  separate actions by individual members of the class would create the risk of adjudications with

  respect to individual class members that would, as a practical matter, be dispositive of the interests

  of other members not parties to the adjudication and substantially impair their ability to protect

  those interests.




                                                      10
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 11 of 13



         57.     Class certification is also appropriate under Rule 23(b)(2), as Defendant has acted

  and/or refused to act on grounds generally applicable to the class, thereby making final injunctive

  relief or corresponding declaratory relief appropriate for the class.


                                    FIRST CAUSE OF ACTION

                                          Breach of Contract

         58.     Plaintiff incorporates all preceding factual allegations as if fully set forth herein.

         59.     A contract was formed between Plaintiff and Class members on the one hand and

  Defendant on the other with respect to the purchase of airfare.

         60.     The contract was offered by Defendant and formed at the time Plaintiff and the

  Class accepted it by purchasing their tickets.

         61.     The contract that governs the transactions at issue in this case requires refunds for

  cancelled flights where the passenger does not elect to take substitute transportation.

         62.     Plaintiff and the Class performed their obligations under the contract.

         63.     Defendant breached the contract when they sought to provide coupons or vouchers

  in lieu of refunds for passengers on canceled flights.

         64.     Defendant’s breaches were willful and not the result of mistake or inadvertence.

         65.     As a result of Defendant’s breach Plaintiff and other Class members have been

  damaged in an amount to be determined at trial.

                                      REQUEST FOR RELIEF

  WHEREFORE, Plaintiff, on behalf of herself and the class of similarly situated individuals,

  requests the Court to:

         (a)     Certify the case as a class action pursuant to Rule 23 of the Federal Rules of Civil

         Procedure, designate Plaintiff as representative of the class and designate counsel of record




                                                   11
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 12 of 13



         as class counsel;

         (b)     Order Defendant to provide actual damages and equitable monetary relief

         (including restitution) to Plaintiff and class members and/or order Defendant to disgorge

         profits they realized as a result of their unlawful conduct;

         (c)     Order Defendant to pay punitive damages, as allowable by law, to Plaintiff and

         class members;

         (d)     Declare Defendant’s conduct unlawful and enter an order enjoining Defendant from

         continuing to engage in the conduct alleged herein;

         (e)     For both pre and post-judgment interest at the maximum allowable rate on any

         amounts awarded;

         (f)     For costs of the proceedings herein;

         (g)     For reasonable attorneys’ fees as allowed by law; and

         (h)     Award such other relief as the Court deems appropriate under the circumstances.

                                          JURY DEMAND

         Plaintiff, on behalf of herself and the Class of all others similarly situated, hereby

  demands a trial by jury on all issues so triable pursuant to Rule 38 of the Federal Rules of Civil

  Procedure.




  Dated: May 8, 2020                                    Respectfully submitted,


                                                         /s/ Avi R. Kaufman
                                                        Avi R. Kaufman (Fla. Bar No. 84382)
                                                        KAUFMAN PA
                                                        400 NW 26th Street
                                                        Miami, FL 33127
                                                        (305) 469-5881
                                                        kaufman@kaufmanpa.com




                                                   12
Case 0:20-cv-60933-RKA Document 1 Entered on FLSD Docket 05/08/2020 Page 13 of 13



                                            AHDOOT & WOLFSON, PC
                                            Tina Wolfson (PHV Forthcoming)
                                            Robert Ahdoot (PHV Forthcoming)
                                            10728 Lindbrook Drive
                                            Los Angeles, CA 90024
                                            (310) 474-9111
                                            (310) 474-8585 (Fax)
                                            twolfson@ahdootwolfson.com
                                            rahdoot@ahdootwolfson.com

                                            LIDDLE & DUBIN, P.C.
                                            David R. Dubin (PHV Forthcoming)
                                            Nicholas A. Coulson (PHV Forthcoming)
                                            975 E. Jefferson Ave.
                                            Detroit, Michigan 48207
                                            Tel: 313-392-0015
                                            Fax: 313-392-0025
                                            ddubin@ldclassaction.com
                                            ncoulson@ldclassaction.com

                                            Attorneys for Plaintiffs and the Putative
                                            Class




                                       13
